Citation Nr: 1040078	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability, variously classified and claimed as posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 
1971 and from February 1984 to February 1987.  

The hearing loss matter comes to the Board of Veterans' Appeals 
(Board) from December 2004, November 2005, and October 2006 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A Notice of Disagreement was filed in 
March 2005, a Statement of the Case was issued in October 2007, 
and a Substantive Appeal was received in December 2007.  The 
tinnitus, psychiatric, and back matters come to the Board from 
November 2005 and October 2006 rating decisions of a VA RO.  A 
Notice of Disagreement was filed in November 2006, a Statement of 
the Case was issued in October 2007, and a Substantive Appeal was 
received in December 2007.  

The issues of service connection for bilateral hearing loss, 
tinnitus, and a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record shows that the Veteran reported that his PTSD 
stressors are related to his fear of hostile military activity; a 
VA psychiatrist has confirmed that the claimed stressors are 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor; the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service in Vietnam; and there is no clear and 
convincing evidence to the contrary. 




CONCLUSION OF LAW

PTSD was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010); 3.304(f)(3)(effective July 13, 2010), 75 
Fed. Reg. 39843 (July 13, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, they apply to the Veteran's claim.

The Board notes that the Veteran's service treatment and 
personnel records appear to be missing.  VA has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records in 
the possession of the government are presumed lost or destroyed.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has indicated through statements that he was exposed 
to in-service stressors during his service in Vietnam when he was 
attached to Delta Company 588th Combat Engineer Battalion.  He 
recalled that he was clearing a mine with a Pay loader which 
exploded when he ran over a mine.  He reported that a second 
stressor occurred on July 15, 1970 when he was traveling from Tay 
Ninh and was involved in a firefight in which his friend, Anthony 
Diaz, was killed.  He also stated that he had a fear of dying 
during his tour in Vietnam, witnessed a comrade in his platoon 
commit suicide in August or September 1969, and was frequently 
involved in small arms fire attacks.  

The Veteran's DD Form 214 reflects that the Veteran's primary 
military occupational specialty (MOS) was construction engineer.  
A VA Memorandum dated in June 2006 reflects that review of 
Vietnam war casualty list included a report that a Specialist 5 
Edward Reyes Diaz was killed in action on July 15, 1970.  Records 
indicate that Edward Reyes Diaz was assigned to "B" Company of 
588th Engineers, a sister unit of the Veteran's "D" Company.  
Vietnam War Memorial listed Edward Reyes Diaz as being killed at 
Tay Ninh from explosive device.  

The Veteran is competent to report that he was afraid in service 
and experienced a mine explosion and firefights around him.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds 
the Veteran's recollection of the in-service stressor events 
credible.  

A July 2005 VA treatment record signed by a VA psychiatrist notes 
the Veteran was assessed with PTSD.

Applying the new 38 C.F.R. § 3.304(f)(3) to the Veteran's claim, 
the record shows that entitlement to service connection for PTSD 
is warranted.  Specifically, the Veteran reported that his PTSD 
stressors are related to his fear of hostile military activity 
and a VA psychiatrist has confirmed that the claimed stressors 
are adequate to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed stressors.  
Moreover, the claimed stressors are consistent with the places, 
types, and circumstances of the Veteran's service in Vietnam and 
there is no clear and convincing evidence to the contrary.  See 
75 Fed. Reg. 39843 (July 13, 2010).

For these reasons, the evidence supports the Veteran's service 
connection claim for PTSD and entitlement to the benefits sought 
is warranted.  

The Veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  Given 
the favorable outcome noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The Board notes that in 
April 2005, May 2005, and March 2006 communications, the RO 
informed the Veteran of the information and evidence necessary to 
substantiate his claims.


ORDER

Entitlement to service connection for a psychiatric disability, 
variously classified and claimed as PTSD, is granted subject to 
the rules and payment of monetary benefits.


REMAND

The Board notes that the Veteran's service treatment and 
personnel records appear to be missing.  VA has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records in 
the possession of the government are presumed lost or destroyed.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has claimed entitlement to service connection for 
hearing loss, tinnitus, and a back disability.  He stated that he 
complained of back and hearing problems during service.  VA 
outpatient treatment records dated in March 2002 reflect that the 
Veteran was assessed with chronic low back pain.  Private 
treatment records from Audiological Associates dated in May 2003 
reflect that the Veteran was assessed with mild bilateral hearing 
loss.  VA outpatient treatment records dated in June 2004 reflect 
that the Veteran was assessed with tinnitus.   

In light of the evidence of record, including the post-service 
medical records, the Veteran's statements, and VA's heightened 
duty to assist considering the Veteran's missing service records, 
the Board believes that VA examinations and opinions (based on a 
review of the claims file) with regard to the Veteran's claims of 
entitlement to service connection for hearing loss, tinnitus, and 
a back disability are necessary to comply with 38 C.F.R. 
§ 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA audiological examination to 
determine the nature and etiology of any 
current bilateral hearing loss and tinnitus 
disabilities.  The claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
any current bilateral hearing loss and 
tinnitus disabilities were manifested 
during the Veteran's active duty service.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any current 
back disability was manifested during the 
Veteran's active duty service.  

3.  After completion of the foregoing, 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


